WARDLAW, J., authored the opinion of the Court as to Parts I, II, III, IV, V, VII and VIII in which D.W. NELSON, J., and FISHER, J., join. FISHER, J., authored the opinion of the Court as to Part VI, in which D.W. NELSON, J., joins. WARDLAW, J., filed a dissenting opinion as to Part VI.
WARDLAW, Circuit Judge,
with whom D.W. NELSON, J., and FISHER, J., Circuit Judges, join:
These consolidated appeals from the district court’s forfeiture order present the novel question whether the “lawful possessor” of seized currency who has Article III standing to contest the seizure in a civil forfeiture proceeding is the proper party to make an Eighth Amendment Excessive Fines challenge to the amount forfeited. The majority of the panel answers this question in the affirmative. Each of the parties asserts other challenges to the district court’s order. Eytan Mayzel, the “lawful possessor,” argues that the district court erred by: (1) employing the incorrect standard of proof due to the enactment of the Civil Asset Forfeiture Reform Act of 2000; (2) granting summary judgment against him on all issues except the Eighth Amendment claim; (3) ordering even partial forfeiture of the seized funds as a violation of the Excessive Fines Clause; and (4) denying his request for attorney’s fees under the Equal Access to Justice Act. Eric Amiel, an individual who asserted ownership of the seized funds more than nine months past the deadline, argues that the district court abused its discretion in striking his untimely and unverified claim. The government, in turn, asserts that the district court should have ordered forfeiture of the seized funds in their entirety.
For the reasons we explain below, we hold that the district court employed the correct standard of proof, appropriately granted summary judgment, properly denied attorney’s fees, and did not abuse its discretion in denying Amiel’s untimely, unverified claim for the funds. The majority further holds that the forfeited amount was not constitutionally excessive. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm the district court’s order.
I. Background
On February 29, 2000, Eytan Mayzel, a 25-year-old Israeli citizen, was about to board a Virgin Atlantic flight from Los Angeles International Airport to London, England when he was stopped by United States Customs Service Senior Inspector Roberto Uscanga, who identified himself as a government official. Inspector Us-canga explained to Mayzel that federal law requires persons transporting any amount exceeding $10,000 out of the United States to declare the currency by completing a form. Mayzel responded that he was in the United States to visit family and friends, and was carrying only $5,000. He then handed Inspector Uscanga a bundle of cash which was later determined to amount to $348. Inspector Uscanga noticed a bulge under Mayzel’s jacket, which Mayzel removed at his request, revealing a blue shoulder bag. Mayzel handed the bag to Inspector Uscanga, who found inside what was later determined to be $100,000 in cash sealed in ten clear plastic zipper bags. Even before counting the money, Inspector Uscanga was able to ascertain that the sum exceeded the reporting limit. Accordingly, he handed Mayzel Customs Form CF-503, printed in English, and requested that Mayzel complete it in compliance with the reporting requirement. Mayzel refused to do so, informing Inspector Uscanga (in English) that he wished to speak with his attorney, that he was not obligated to complete the form, and that he did not speak English.1
*1114At this point, Mayzel was detained for questioning. The luggage for which he possessed baggage claim tickets2 was removed from the plane and searched. The search revealed a roll of plastic shrink film, a heat gun, and a heat sealer machine: items often used in the packaging of illegal drugs. Mayzel refused to speak with the Customs investigators thereafter, invoking his Miranda rights.
In a bench trial in the District Court for the Central District of California, Mayzel was convicted of knowingly making a false statement, in violation of 18 U.S.C. § 1001. On September 20, 2000, Mayzel was sentenced to 205 days’ imprisonment and ordered to pay a special assessment of $100; no fine was ordered because the district court determined that Mayzel did not have the ability to pay. The district court acquitted Mayzel of attempting to transport unreported currency over $10,000 out of the United States, 31 U.S.C. § 5316, reasoning that to violate this statute a person must make a false report in writing.
II. Procedural History
Meanwhile, on March 9, 2000, the United States Customs Service notified Mayzel of the seizure of the $100,348, informing him that if he wished to contest the proposed forfeiture of these funds, he would be required as a claimant to submit a petition in support of his claim and a cost bond. Mayzel did so on April 7, 2000, stating that he was a “lawful possessor” of the currency, but failing to identify its owner. The matter was then referred to the United States Attorney’s Office, which filed a forfeiture complaint in the Central District of California on August 22, 2000, and gave notice of the action by sending certified letters to all parties known to have an interest in the defendant currency — i.e., Mayzel and Harounian — and by publishing three notices in the Los Angeles Daily Journal. In response to these notices, the government received only one claim — from Mayzel, via his attorney, Michael Galey, on September 20, 2000. During a mandatory pre-trial meeting on November 15, 2000, Galey told Assistant United States Attorney Janet Hudson that Mayzel had obtained the seized funds from several friends and relatives. He did not provide their names or addresses, however, even after Hudson told him that persons who illegally transport money for drug-related purposes often persuade innocent friends and relatives to perjure themselves by claiming the seized money as their own. A few weeks later, Galey submitted a mandatory preliminary list of witnesses and documentary evidence to be offered at trial, identifying Mayzel as the only potential witness and listing no documents.
After several postponements, each at the request of Mayzel’s attorneys, the government deposed Mayzel on March 6, 2001. The day before Mayzel’s deposition, his new attorney, Eric Honig, told the government by letter that the owner of the currency was Amiel (a.k.a. “Eric Levy”), and provided a copy of Amiel’s business checking account statement. Thereafter, May-zel asserted in his deposition that Amiel was the owner of the currency. Mayzel testified that his uncle had taken him to meet Amiel, a family friend from a small town in Israel, at a coffee shop in Bonita, California (near San Diego). According to Mayzel, Amiel asked Mayzel to deliver a package — a blue bag containing $100,000 *1115in cash — to Amiel’s sister in Israel. May-zel further testified that he had opened the bag and seen the money, but had not asked any questions about its provenance; he had told Amiel that he did not wish to be responsible if anything happened to the money.
At his deposition, Mayzel was also questioned about his travel plans both before his arrest (from Israel to the United States and within the United States) and his aborted travel plans when he was detained (from the United States to London and thereafter). Much of his testimony was demonstrably at odds with the travel agency records that the government subpoenaed, including the fact that when Mayzel was detained in Los Angeles, supposedly on his way to deliver the funds to Amiel’s sister in Israel, he did not possess any tickets or reservations for travel to Israel.
Thereafter, Amiel submitted a declaration stating that he was the owner of the seized funds, was a family friend of the Mayzels, and had obtained the defendant currency as follows:
I built a 99' store in San Diego in 1998. The building was lost in a fire, and I received money from the insurance company. I then purchased a second store from Yosi Parpara, to whom I paid a total of $80,000.00. I later sold the second store to my brother-in-law, who paid me approximately $90,000 in cash. I then asked Mr. Mayzel to bring the cash from the sale, plus $10,000 more, to my sister in Israel.
Because of the declaration’s lack of specificity, e.g., names of businesses, names of persons, addresses, dates, etc., the government could verify very few of these assertions. The government next attempted to depose Amiel.
Mayzel moved for summary judgment claiming that: (1) the government lacked probable cause to seize the defendant currency; (2) a forfeiture of any of the currency would be an excessive fine in violation of the Eighth Amendment; and (3) he was an “innocent owner.” Honig informed the government that he wished to wait until after the court decided the summary judgment motion before scheduling Am-iel’s deposition. On August 1, 2001, the district court, sua sponte, granted summary judgment in favor of the government on the issues of probable cause and the applicability of the “innocent owner” defense, but reopened discovery on the Eighth Amendment issue. United States v. $100,348.00 U.S. Currency, 157 F.Supp.2d 1110 (C.D.Cal.2001).
On August 8, 2001, Amiel filed an untimely claim and answer in the forfeiture action, but failed to move for leave to file or to submit a declaration explaining his untimeliness. On the government’s motion, the district court struck Amiel’s claim and answer on October 25, 2001, for failure to comply with the procedural and jurisdictional requirements of Supplemental Admiralty and Maritime Rule C(6) of the Federal Rules of Civil Procedure. The court declined to exercise its discretion to entertain the late claim, writing “[sjince Amiel was aware of the seizure in early March 2000 and the prejudice to the Government would be great if Amiel’s claim and answer were to stand, the Government’s Motion is GRANTED.”3
Meanwhile, the government and Amiel’s counsel failed to schedule Amiel’s deposition before the Eighth Amendment hearing occurred, due to scheduling difficulties on both sides. As a result, no new evidence was submitted at the hearing. The *1116district court determined that forfeiture of the entire $100,348 would constitute an excessive fine under the Eighth Amendment, reducing the forfeited amount to $10,000. Mayzel, Amiel, and the government timely appealed.
III.Standard of Proof
Mayzel first argues that the government should have borne the heightened initial burden of proof set forth in the Civil Asset Forfeiture Reform Act of 2000, § 2(a), Pub.L. No. 106 185, 114 Stat. 202, 205 (codified at 18 U.S.C. § 983(c)(1)) (“CAFRA”) (raising government’s initial evidentiary burden from showing probable cause for the forfeiture to demonstrating by a preponderance of the evidence that forfeiture is warranted). CAFRA was enacted on April 25, 2000, and provided that it would apply “to any forfeiture proceeding commenced on or after the date that is 120 days after the date of the enactment of this Act.” Id. § 21, 114 Stat. at 225. Because this case was commenced within this 120-day period, CAFRA does not apply. United States v. $80,180.00 in U.S. Currency, 303 F.3d 1182, 1184 (9th Cir.2002) (CAFRA does not apply to any case pending at the time of the Act’s effective date). Therefore, the district court applied the correct standard of proof.
IV.Forfeitability
Mayzel next asserts that the district court erred in granting summary judgment against him on the issue of for-feitability because a genuine issue of material fact exists as to his lack of English proficiency, which he contends would show that he did not knowingly violate the currency reporting statute. We review de novo a district court’s grant of partial summary judgment. Delta Sav. Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), cert. denied, 534 U.S. 1082, 122 S.Ct. 816, 151 L.Ed.2d 700 (2002).
Mayzel’s argument fails because it rests on a misapprehension of the knowledge requirement in the reporting statute, 31 U.S.C. §§ 5316-5317. We have held that “[t]he only knowledge requirement [in § 5316] is that the person know that he or she is transporting more than [the statutory amount of currency] out of the country.” United States v. One Hundred Twenty-Two Thousand Forty-Three Dollars ($122,043.00) in United States Currency, 792 F.2d 1470, 1474 (9th Cir.1986) (footnote omitted).4 Our reading of the “plain language of the statutory provisions ... does not include knowledge of the reporting requirement as an element for forfeiture.” Id.; accord United States v. Forty-Seven Thousand Nine Hundred Eighty Dollars ($47,980) in Canadian Currency, 804 F.2d 1085, 1090 (9th Cir.1986), cert. denied, 481 U.S. 1072, 107 S.Ct. 2469, 95 L.Ed.2d 878 (1987).
Mayzel does not contest that he knew he was transporting more than $10,000; his offer of proof as to his lack of English proficiency went only to the question whether he knew he was required to report it. Thus, Mayzel raised no genuine issue of material fact regarding the defendant currency’s forfeitability and summary judgment was proper.
V.Amiel’s Untimely Claim
Nor did the district court abuse its discretion in striking Amiel’s untimely claim. Reasoning that Amiel was aware of the forfeiture proceedings for several months before filing a claim, the district court ruled that permitting the untimely claim would be at odds with the purpose of *1117the claim deadline. Civil in rem forfeitures are governed by the Supplemental Rules for Certain Admiralty and Maritime Claims of the Federal Rules of Civil Procedure. United States v. 2659 Roundhill Drive, 283 F.3d 1146, 1149 n. 2 (9th Cir.2002). At the time, Supplemental Rule C(6) provided that “[t]he claimant of a property that is the subject of an action in rem shall file a claim within 10 days after process has been executed, or within such additional time as may be allowed by the court.” Fed.R.Civ.P. Supp. Admiralty & Mar. Cases C(6) (2000).5 We review a district court’s decision whether to consider an untimely claim under Supplemental Admiralty and Maritime Rule C(6) for abuse of discretion. 2659 Roundhill Drive, 283 F.3d at 1153.
Amiel’s claim was undeniably late. In in rem cases, seizure of the res and the subsequent publication or service of notice of the seizure constitutes service of process. See Republic Nat’l Bank of Miami v. United States, 506 U.S. 80, 85, 113 S.Ct. 554, 121 L.Ed.2d 474 (1992). The seizure of the defendant currency occurred on August 22, 2000. The newspaper notices'— the relevant notices with respect to Amiel, who was not known to the government at the time of the seizure — were published on September 22, September 29, and October 6, 2000. Thus, absent the court’s leave, Amiel’s claim should have been filed by October 16, 2000. He did not, however, file any claim until August 8, 2001, over nine months later.
Amiel argues that the district court could still have accepted his late claim, and in this he is correct. Supplemental Rule C(6) permits district courts to enlarge the time for filing a claim. Fed.R.Civ.P. Supp. Admiralty & Mar. Cases C(6) (claims outside the ten-day filing window may be filed “within such additional time as may be allowed by the court”). Although we have held that “nothing in the Rule imposes a time limit on the exercise of [the district court’s] discretion,” we have also held that “the court’s discretion is not unbounded. It should only exercise its discretion to grant additional time where the goals underlying the time restriction and the verification requirement are not thwarted.” United States v.1982 Yukon Delta Houseboat, 774 F.2d 1432, 1435-36 (9th Cir.1985).
In United States v. $149,345 United States Currency, 747 F.2d 1278 (9th Cir.1984), we identified certain factors that the district court should consider in ruling on an untimely Rule C(6) claim: (1) “when [the claimant] became aware of the currency’s seizure,” (2) whether “the United States Attorney may have encouraged the delay,” and (3) “[the decedent’s] illness and death during this period,” which “may have caused the [estate’s] delay in filing.” $149,845, 747 F.2d at 1282. However, we have never exhaustively listed the factors that a district court should weigh when considering an untimely petition. Both the Fourth and Seventh Circuits have also adopted what appear to be nonexclusive lists of factors for deciding whether to grant leave to file an untimely claim; these lists are not dissimilar. The Fourth Circuit’s factors are based on the traditional “excusable neglect” standard:
when the claimant became aware of the seizure, whether the claimant was properly served, whether the government would be prejudiced, whether the government encouraged the delay or misguided the claimant, whether the claimant informed the government and the court of his interest before the deadline, *1118whether the claimant had expended resources preparing for trial, the claimant’s good faith, the- claimant’s health problems, whether the government has complied with procedural rules, and whether the claimant was acting pro se.
United States v. Borromeo, 945 F.2d 750, 753 (4th Cir.1991). The Seventh Circuit relies on slightly different factors, perhaps more suited to analyzing situations in which the late claim is potentially fraudulent:
the time at which the claimant became aware of the seizure, whether the government encouraged the delay, the reasons proffered for the delay, whether the claimant has advised the court and the government of its interest in [the] defendant [property] before the claim deadline, whether the government would be prejudiced by allowing the late filing, the sufficiency of the [pleadings] in meeting the basic requirements of the verified claim, and whether the claimant timely petitioned for an enlargement of time.
United States v. $10,000.00 in United States Funds, 863 F.Supp. 812, 814 (S.D.Ill.1994) (citing United States v. U.S. Currency in the Amount of $108,387.27, 863 F.2d 555, 563 (7th Cir.1988)), aff'd, 52 F.3d 329 (7th Cir.1995).6
Several factors identified by the Fourth and Seventh Circuits, as well as our own precedent, provide guidance here. Amiel was aware of the forfeiture proceedings at least as far back as March 21, 2001, when he submitted his declaration in support of Mayzel’s claim, but made no good faith effort to submit his own claim until August 8, 2001. The government did not encourage the delay in Amiel’s filing; in fact, for over a year it sought diligently, but unsuccessfully, to discover the identity of the true owner of the defendant currency. It only learned of Amiel from Mayzel, the lawful possessor, the day before Mayzel’s long-delayed deposition. Certainly, if Am-iel was'the true owner, Mayzel could have supplied the government with his name at a much earlier point. Amiel himself proffered no reasons whatsoever — neither before the district court nor here' — to justify his nine-month delay in filing a claim. Neither Amiel nor Mayzel informed the district court or the government of Amiel’s alleged interest during the ten-day claim-filing window. And at no time did Amiel file a motion for an enlargement of time within which to file his claim.
Moreover, Amiel’s claim was insufficient for lack of proper verification by his attorney. See Fed.R.Civ.P. Supp. Admiralty & Mar. Cases C(6) (“The claim shall be verified on oath or solemn affirmation.... If the claim is made on behalf of the person entitled to possession by an ... attorney, it shall state that the ... attorney is duly authorized to make the claim.”). Compliance with this requirement is governed by local rule in the Central District of California, which lists strict and specific requirements for claim verification by a party’s attorney. C.D. Cal. Admiralty & Mar. Claims R. E(2) (“[V]erification of a complaint may be made by an ... attorney ... who shall state the sources of the knowledge, information and belief contained in the complaint; declare that the document verified is true ...; state why verification is not made by the party ...; and state that the affiant is authorized so to verify.”). Counsel’s simple statement that she “has been authoiized by said claimants [sic] to file this claim,” is plainly deficient. This omission is not insignificant. We have recognized that “[t]he danger of false *1119claims in these proceedings is substantial,” requiring courts to “demand[ ] more than conclusory or hearsay allegations of some ‘interest’ in the forfeited property.” Baker v. United States, 722 F.2d 517, 519 (9th Cir.1983).7
Finally, accepting Amiel’s late claim would have prejudiced the government. The government had litigated the case for nearly one year before Amiel attempted to file his claim, and several issues had already been definitively resolved by the district court, such as the forfeitability of the currency and the applicability of the “innocent owner” defense. Permitting the late claim would have resulted in costly duplicative litigation for the government, requiring if to litigate the same issues all over again.
FISHER, Circuit Judge,
with whom D.W. NELSON, Circuit Judge, joins:
VI. Excessive Fine
The Eighth Amendment provides, “Excessive bail shall not be required, nor excessive fines imposed, nor cruel and unusual punishments inflicted.” U.S. Const, amend. VIII. Forfeitures are “fines” within the meaning of the Eighth Amendment if they “constitute punishment for an offense.” United States v. Bajakajian, 524 U.S. 321, 328, 118 S.Ct. 2028, 141 L.Ed.2d 314 (1998). This is true even if the forfeiture is only “punitive in part.” Id. at 329 n. 4, 118 S.Ct. 2028. Because a civil forfeiture under 31 U.S.C. § 5317 (2003) is “not limited by the extent of the government’s loss” and “is tied to the commission of a crime,” it is punitive in part and can be challenged as an excessive fine. United States v. $273,969.04 U.S. Currency, 164 F.3d 462, 466 (9th Cir.1999).
A. Standing
Owners have standing to challenge forfeitures of their property, see United States v. $122,043.00 in U.S. Currency, 792 F.2d 1470, 1473 (9th Cir.1986), and can raise Eighth Amendment challenges to such forfeitures. See, e.g., United States v. 6380 Little Canyon Rd., 59 F.3d 974, 986 (9th Cir.1995). In addition, claimants who assert possessory interests in the forfeited property and provide some explanation for their possession have Article III standing to contest the forfeiture. See United States v. $191,910.00 in U.S. Currency, 16 F.3d 1051, 1057 (9th Cir.1994) (“In order to contest a forfeiture, a claimant need only have some type of property interest in the forfeited items. This interest need not be an ownership interest; it can be any type of interest, including a possessory interest.”). The novel question we face today is whether a claimant who asserts only a possessory interest in forfeited property has first-party standing to challenge the forfeiture under the Excessive Fines Clause of the Eighth Amendment. We conclude that a gratuitous bailee like Mayzel has a sufficient property interest in the seized property such that he would be “punished” by the forfeiture and can therefore bring a challenge in his own right under the Excessive Fines Clause.
In a forfeiture action, we look to state law to determine the “existence and extent” of a claimant’s property interest. United States v.1980 Lear Jet, Model 35A, Serial No. 277, 38 F.3d 398, 402 (9th Cir. *11201994). Under California law, a bailment is the deposit of personal property with another, usually for a special purpose. See Windeler v. Scheers Jewelers, 8 Cal.App.3d 844, 88 Cal.Rptr. 39, 43 (1970). A bailment that arises as a personal favor is a gratuitous bailment. See Cal. Civ.Code § 1844 (1985) (“Gratuitous deposit is a deposit for which the depositary receives no consideration beyond the mere possession of the thing deposited.”); see also Todd v. Dow, 19 Cal.App.4th 253, 23 Cal.Rptr.2d 490, 494-95 (1993) (concluding that the storage of a rifle as a personal favor was a gratuitous bailment). A gratuitous bailee is a lawful possessor, though of a more particular kind. Cf. United States v. $38,000.00 in U.S. Currency, 816 F.2d 1538, 1544 (11th Cir.1987) (“As a bailee, [a claimant] has a possessory interest in the bailed currency, and consequently may assert a claim to the currency against anyone, other than the bailor, who interferes with that interest.”) (citations omitted).
On facts similar to those here, we acknowledged the creation of a bailor-gratu-itous bailee relationship in United States v. Alcaraz-Garcia, 79 F.3d 769, 774-75 (9th Cir.1996), albeit in the context of addressing the legal status of the owners of the seized money. The owners of $26,500 learned that Alcaraz planned to travel to Mexico to visit his family and Mends. They asked Alcaraz “to deliver various sums from their savings to their respective families in Colima.” Id. at 772. There was no indication that the owners had any close relationship with Alcaraz, that they paid him anything for his services or that he benefitted in any way from agreeing to deliver the funds. In those circumstances, we recognized that Alcaraz was a gratuitous bailee of the funds. Id. at 774-75. Here, Mayzel became a gratuitous bailee of Amiel’s $100,000 when he accepted the funds to deliver to Amiel’s sister in Israel, just as Alcaraz did when he accepted the funds to deliver to Colima.
As a gratuitous bailee, Mayzel has rights and obligations with respect to the entrusted funds. A gratuitous bailee must deliver the property to the owner on demand. See Todd, 23 Cal.Rptr.2d at 494. If he misdelivers the property to the wrong person, even by accident, he is liable to the owner for conversion. See Byer v. Canadian Bank of Commerce, 8 Cal.2d 297, 65 P.2d 67, 68 (1937) (holding a gratuitous bailee liable for the bonds entrusted to it when the bailee delivered the bonds to an impostor). Moreover, a gratuitous bailee owes a duty to exercise “slight care” over the property. Todd, 23 Cal.Rptr.2d at 494. Consequently, he is liable for loss or damage to the property if he is grossly negligent in handling it. See Roselip v. Raisch, 73 Cal.App.2d 125, 166 P.2d 340, 344 (1946). Mayzel, by virtue of his attendant obligations as a gratuitous bailee of Am-iel’s $100,000, would be “punished” by a forfeiture of the entire $100,348. Accordingly, we hold that Mayzel has standing in his own right to raise an Eighth Amendment challenge to the full forfeiture amount.
Nevertheless, the responsibilities of a gratuitous bailee can be modified by contract. See Kaye v. M’Divani, 6 Cal.App.2d 132, 44 P.2d 371, 373 (1935); 9 Cal. Jur.3d Bailments § 39 (2003) (“Subject to considerations of public policy, the liability of the bailee under a contract of bailment for loss or damage may be increased or diminished by stipulation.... ”). Here, when Mayzel took possession of the money, he told Amiel, “[S]hould anything ever happen to[the $100,000], that perhaps I wouldn’t be responsible for it.” Even assuming that Mayzel meant to condition his responsibilities — notwithstanding the “perhaps” qualifier — there is no evidence that Amiel ever assented to this condition, orally or otherwise. Even if Amiel had assented, it is doubtful either Amiel or *1121Mayzel understood that this statement freed Mayzel from his legal duties to exercise at least slight care in delivering the money to its intended recipient. More likely, the statement was intended to clarify that Mayzel would not be responsible for loss or damage which he did not cause — for example, if Mayzel were mugged on the way to the airport. This interpretation of Mayzel’s statement is reinforced by the context of Mayzel’s testimony. During Mayzel’s deposition, he was asked, “Were you worried about the money being stolen from you?” Mayzel replied, “I told [Amiel] that, should anything ever happen to [the $100,000], that perhaps I wouldn’t be responsible for it.” By contrast, had Mayzel decided to spend the $100,000 for himself, he could hardly claim that the condition relieved him of liability to Amiel. Therefore, we cannot construe Mayzel’s ambiguous statement as having modified his duties as a gratuitous bailee in any way material here.
We acknowledge the implications of allowing claimants other than the owners of currency to assert Eighth Amendment challenges to civil forfeitures. For example, owners engaging in criminal activities might hide in the shadows and allow their “mules” or couriers to press excessive fines challenges for the owners’ benefit. Yet notwithstanding the problems law enforcement might encounter as a result of broadening Eighth Amendment standing, Congress enacted the “claimant friendly” Civil Asset Forfeiture Reform Act of 2000 (“CAERA”), granting any “claimant” the right to “petition the court to determine whether [a] forfeiture [is] constitutionally excessive.” 18 U.S.C. § 983 (2003). Although Mayzel’s claim is not governed by CAERA, that Congress has opted to give claimants like him statutory standing to litigate an excessive fines claim weighs against our carving out a prudential barrier to standing in this case — especially one that will have a dramatically short shelf-life due to CAERA.
We therefore conclude that Mayzel has a sufficient property interest in the full $100,348 such that he can in his own right — as a party “punished” by the forfeiture — challenge the entire amount of the forfeiture under the Excessive Fines Clause. The district court properly granted him such standing.
B. Excessiveness of Fine
Because Mayzel has standing to bring an Excessive Fines challenge, the next question is whether the $10,000 forfeiture authorized by the district court is excessive. We review the district court’s determination of excessiveness de novo. Baja-kajian, 524 U.S. at 336 n. 10, 118 S.Ct. 2028. However, we must accept the district court’s findings of fact in conducting the excessiveness inquiry unless they are clearly erroneous. Id.
A punitive forfeiture is excessive if it “is grossly disproportional to the gravity of a defendant’s offense.” Id. at 334, 118 S.Ct. 2028. In this case, the relevant offense is Mayzel’s failure to report the $100,348 in violation of 31 U.S.C. § 5316.8 See 31 U.S.C. § 5317(c). When examining the proportionality of a forfeiture to the gravity of the offense, we are not required to consider “any rigid set of factors.” United States v. Mackby, 339 F.3d 1013, 1017 (9th Cir.2003). Neverthe*1122less, this court has often looked to “factors similar to those used by the Court in Baja-kajian.” Id. In Bajakajian, the Supreme Court considered four factors in weighing the gravity of the defendant’s offense: (1) the nature and extent of the crime, (2) whether the violation was related to other illegal activities, (3) the other penalties that may be imposed for the violation, and (4) the extent of the harm caused. See Bajakajian, 524 U.S. at 337-40, 118 S.Ct. 2028.
In light of these factors, we conclude that a forfeiture of $100,348 would be excessive but that $10,000 would not be. First, Mayzel’s crime was “solely a reporting offense.” Id. at 337, 118 S.Ct. 2028. The money would have been lawful for Mayzel to take out of the country “so long as he reported it.” Id.
With respect to the second factor, the district court found that “there is credible evidence that the money comes from a lawful source.” Even though Mayzel’s itinerary was unusual and luggage found in his possession contained items often used in packaging drugs,9 Mayzel was never charged with any criminal activity other than failing to report the currency and making false statements. See United States v. 3814 NW Thurman St., 164 F.3d 1191, 1197 (9th Cir.1999) (weighing the fact that the claimant had “not been charged with any related criminal activity” in determining whether a forfeiture was excessive). Moreover, Amiel submitted a sworn declaration that the money was obtained from the sale of his store to his brother-in-law, and the government did not refute this evidence. Therefore, based on the record as a whole, we cannot say that the district court’s finding was clearly erroneous.
Regarding the third factor, we look to “other penalties that the Legislature has authorized” and the “maximum penalties that could have been imposed under the Sentencing Guidelines” as measures of the gravity of the offense. Id. (internal quotation marks omitted). Congress has authorized imprisonment of up to five years and a fíne of up to $250,000 for a violation of 31 U.S.C. § 3516. See 31 U.S.C. § 5322. However, the maximum penalties under the Sentencing Guidelines should be given greater weight than the statutory maximum because the Guidelines take into account the specific culpability of the offender. See 3814 NW Thurman St., 164 F.3d at 1197.
Under the Sentencing Guidelines, the maximum fine in Mayzel’s case could have been either $5,000 or $30,000. Mayzel’s base offense level for violating § 5316 would have been 12 (6 levels for failure to file a currency report and a 6-level increase for the $100,348 value of the currency). See United States Sentencing Guidelines § 2S1.3(a) (2000). However, his offense level would have been reduced to 6 if four conditions were met: (1) May-zel did not know or believe that the funds were proceeds of unlawful activity; (2) Mayzel did not act with reckless disregard as to the source of the funds; (3) the funds were the proceeds of lawful activity; and (4) the funds were to be used for a lawful purpose. See id. § 2S1.3(b)(2). A $30,000 maximum fine can be imposed for an offense level of 12, and a $5,000 maximum fine can be imposed for an offense level of 6. Id. § 5E1.2.
Although the district court found that the funds were the proceeds of lawful activity, it did not make explicit factual findings on the other three conditions. The *1123district court'merely noted that in Bajaka-jian “$5,000 was the maximum fine under the Sentencing Guidelines for violating § 5316.” However, $5,000 is not the maximum fine under the Sentencing Guidelines for all violations of § 5316. The determination of the maximum fine must be made on a case-by-case basis. “The culpability of the offender should be examined specifically, rather than examining the gravity of the crime in the abstract.” 3814 NW Thurman St., 164 F.3d at 1197.
In this case, there is evidence that May-zel acted with reckless disregard as to the source of the funds. For instance, the following colloquy took place during May-zel’s deposition:
Q: Did [Amiel] explain why he was sending[the $100,000] to his sister?
A: No. He didn’t tell me. I didn’t even ask.
* * *
Q: Did you ask him why he was sending cash instead of travelers’ checks or bank checks?
A: No.
Q: Did [Amiel] tell you anything about where he got that money?
A: No. I didn’t ask.
Although this evidence may not be enough to support a finding of reckless disregard for purposes of sentencing under the Guidelines, it shows more than a minimal level of culpability for purposes of assessing the gravity of Mayzel’s offense under the Excessive Fines Clause.10
The fourth factor is the extent of the harm caused by the offense. The district court found, “There is no evidence that the government suffered a-loss.” Thus, the only harm was the deprivation of information that $100,348 left the country. Although this information has some value to the government because it may facilitate investigation of other crimes, the harm is “minimal.” Bajakajian, 524 U.S. at 339, 118 S.Ct. 2028. In sum, applying the Ba-jakajian factors to this case leads to the conclusion that Mayzel’s offense was in the low range of the gravity spectrum.
Finally, comparing the amount of forfeiture to the gravity of Mayzel’s offense demonstrates that $100,348 would be grossly disproportional to the gravity of the offense. Mayzel’s failure to report the currency and false statements were not connected with other illegal activity, and the violations caused negligible harm. Moreover, a forfeiture of $100,348 is many times more than either the $5,000 or $30,000 maximum finé under the Sentencing Guidelines.
However, a forfeiture of $10,000 is not grossly disproportional to the gravity of Mayzel’s offense. A $5,000 forfeiture would not necessarily reflect Mayzel’s level of culpability given his failure to inquire about the source of the unreported currency. Nevertheless, his ignorance alone does not compel a $30,000 forfeiture. The $10,000 forfeiture is closer to $5,000 and strikes an appropriate balance between the *1124$5,000 and $30,000 options. Considering all the circumstances, we conclude that the forfeiture amount the district court selected is not constitutionally excessive.
WARDLAW, Circuit Judge,
with whom D.W. NELSON, J., and FISHER, J., Circuit Judges, join:
VII. Attorney’s Fees
The Equal Access to Justice Act provides: “a court shall award to a prevailing party ... fees and other expenses ... incurred by that party in any civil action ... brought by or against the United States ... unless the court finds that the position of the United States was substantially justified or that special circumstances make an award unjust.” 28 U.S.C. § 2412(d)(1)(A). Although the majority’s analysis of Eighth Amendment standing renders Mayzel a “prevailing party,” the district court did not abuse its discretion in holding that the government’s litigation position was “substantially justified.” A substantially justified position “must have a reasonable basis both in law and in fact.” 2659 Roundhill Drive, 283 F.3d at 1151 (internal quotation marks omitted). The government must have been substantially justified in taking its original action and in defending the validity of the action in court. Id. Mayzel concedes that the government was “substantially justified in its initial seizure of the currency ... and in filing the complaint.” In the end, the government also prevailed on every issue except the question of Mayzel’s Eighth Amendment standing. This issue presented a novel and close question of law, as to which reasonable jurists disagreed. We therefore conclude the government’s position had a “reasonable basis both in law and in fact.” Id.
VIII. Conclusion
For the foregoing reasons, we AFFIRM the district court’s forfeiture order.
AFFIRMED.

. The parties vigorously dispute the extent of Mayzel’s English proficiency. We need not resolve this issue, however, because it is immaterial to his appeal. We simply observe that all of the conversations described above *1114occurred in English, without the assistance of an interpreter.


. The luggage was checked in the name of Mayzel's traveling companion. Imán Harouni-an, but the claim tickets were stapled to May-zel’s ticket. Harounian suddenly left the airport upon observing Mayzel speaking with the Customs agents. He never boarded the flight to London.


. In its three-page order discussing the factors relevant to determining whether Amiel’s late claim should be accepted, the district court made no mention of Mayzel’s ability vel non to assert an Eighth Amendment challenge.


. In contrast, we have held that in a criminal prosecution for the violation of § 5316, the government must show knowledge of the reporting requirement. United States v. Alzate-Restreppo, 890 F.2d 1061, 1064-65 (9th Cir.1989).


. Supplemental Rule C(6) was later amended, effective December 1, 2002, to allow claimants 30 days to file their claims.


. None of the factors set forth in any of these cases includes whether another claimant has a viable claim.


. While Mayzel’s claim was not properly verified either, this error is not fatal to his claim, because his right to file a claim was not disputed. See 1982 Yukon Delta Houseboat, 774 F.2d at 1436 (observing that "the absence of a verification was [made] ... less significant because at no time during the entire proceeding did any party to the dispute doubt” the relevant claimant’s right to file a legitimate claim for the defendant property).


. Even though Mayzel was also charged with making a false statement to a federal officer in violation of 18 U.S.C. § 1001, the civil forfeiture under 31 U.S.C. § 5317 in this case is not tied to a violation of 18 U.S.C. § 1001. Cf. Bajakajian, 524 U.S. at 337 n. 12, 118 S.Ct. 2028 (“The Government indicted respondent under 18 U.S.C. § 1001 for 'lying,' but that separate count did not form the basis of the nonreporting offense for which § 982(a)(1) orders forfeiture.”).


. The luggage was not checked to him but another passenger. However, Mayzel had the baggage claim tickets for the luggage.


. Mayzel argues that he is not culpable because he was acquitted of the § 5316 charge in the criminal case and the district court imposed no fine on him for violating 18 U.S.C. § 1001. But neither fact is relevant to our determination here. First, Mayzel was acquitted of the § 5316 charge because the district court found that the government did not meet its burden of proving beyond a reasonable doubt that Mayzel knew of the reporting requirement. Knowledge of the reporting requirement is not an element of civil forfeiture under § 5317. See $122,043.00, 792 F.2d at 1474. Second, the district court waived the fine for Mayzel's conviction under section 1001 because it found that the defendant did not have the ability to pay, which does not bear on Mayzel’s culpability level.